Citation Nr: 1614437	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  08-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1974. 

The knee claim comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript has been associated with the record.

In November 2010 and September 2013, the Board remanded the appeal for further evidentiary development.  

The issue of entitlement to a TDIU has been added to the appeal pursuant to the United States Court of Appeals for Veterans Claims' (CAVC) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Degenerative joint disease of the left knee is manifested by pain on motion, with extension to zero degrees and flexion better than 80 degrees.  However, the evidence is against X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations; or, limitation of motion of flexion or extension; or, moderate recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim for entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee. 

The RO provided pre-adjudication VCAA notice by letters dated in September 2006 and October 2006.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  
VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

In July 2010, the Veteran testified at a Board hearing.  Neither the Veteran nor 
his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2).

The Veteran was afforded VA examinations in October 2006, December 2010, and December 2013.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his knee condition has worsened since his last examination nor does the evidence show that the knee disability underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

In November 2010 and September 2013, the Board remanded the appeal, in pertinent part, to obtain VA treatment records and to afford the Veteran an examination to determine the current severity of his left knee disability.  As the requested development has been completed, no further action to ensure compliance with the Board's prior remands is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Applicable Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the appeal period and a uniform evaluation is warranted.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

During the current appeal period, the Veteran's service-connected left knee disability has been rated under Diagnostic Code 5010.  38 C.F.R. § 4.71a.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When there is no limitation of motion of the specific joint that involves degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent, but no higher, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Analysis

The Veteran is currently evaluated as having a 10 percent disability rating for his left knee degenerative changes based upon Diagnostic Code 5010.  38 C.F.R. § 4.71a.  He also a separate 10 percent disability rating for symptoms associated with a torn ligament treated by a medial menisectomy of the left knee under Diagnostic Code 5259.

By way of history, the Veteran was first granted service-connection for residuals of a left knee injury status post-surgery in a November 1996 rating decision that assigned a 10 percent disability rating.  In September 2006, the Veteran filed an application for an increased rating for his service-connected left knee disability and in a March 2007 rating decision, the Veteran's claim was denied.  

The Veteran was afforded a VA examination in October 2006.  In reporting the Veteran's medical history, the examiner stated the Veteran had injured his knee in boot camp and had a medial meniscectomy in 1973.  He indicated that his knee had become progressively worse since his initial injury.  Current X-ray studies showed mild degenerative arthritic change with slightly narrowed medial knee joint space, a linear opaque density projecting through the medial knee, and thickened synovium of the suprapatellar pouch.  There was extension to zero degrees and flexion to 130 degrees with pain at 90 degrees.  Painful motion began at 125 degrees on flexion and there was no additional limitation of range of motion upon repetitive use.  There was pain and instability with episodes of locking several times per week and one episode of dislocation or subluxation.

In June 2009, the Veteran underwent a private evaluation by Dr. M.F.  The radiology report showed tricompartmental osteoarthritis, principally the medial joints space narrowing with bone on bone and bone spur formation.  Dr. M.F. noted that the Veteran's knee locked and swelled, but his range of motion was good.

The Veteran was afforded another VA examination in December 2010.  The Veteran stated that his left knee had gotten worse.  During the examination, the Veteran's gait was normal.  There was no deformity, instability, incoordination, dislocation, or subluxation.  There was extension to zero degrees and flexion to 120 degrees.  The VA examiner noted pain on motion, but there was no ankylosis.  Knee pain caused mild problems with daily activities. 

Finally, the Veteran's most recent VA examination was in December 2013.  The VA examiner noted the Veteran's report of daily left knee pain.  On examination, there was flexion to 125 degrees with pain at 125 degrees and extension to zero degrees.  There was no additional limitation of range of motion following repetitive-use testing.  There was pain on palpation and muscle strength testing was normal.  Joint stability tests were normal for the left knee and there was no patellar subluxation or dislocation.  
	
In applying the aforementioned evidence to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his left knee disability.

The AOJ assigned a 10 percent evaluation under Diagnostic Code 5010 (via Diagnostic Code 5003).  Diagnostic Code 5003 provides a rating of 20 percent for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A higher evaluation of 20 percent is not warranted under this Diagnostic Code in the instant case, as the only joint involved is the left knee joint.  See 38 C.F.R. § 4.45(f) (noting the knee joint is considered a major joint for the purpose of rating disability from arthritis).  

Thus, in order to warrant a higher evaluation based upon limitation of flexion, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, 8 Vet. App. 202, Mitchell 25 Vet. App. 32; see also 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, the Veteran's flexion was limited at most to 120 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, and to include during flare-ups and with repeated use.  Thus, the findings pertaining to limitation of flexion in the instant case do not more nearly approximate or equate to flexion limited to 30 degrees and the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca, 8 Vet. App. 202.

Separate evaluations may be assigned for compensable limitation of extension, instability, or subluxation.  The Veteran had painful motion with extension to zero degrees.  This is considered full extension.  As there is no showing of a compensable degree of disability as to extension in the left knee, a separate rating for left knee extension is not warranted.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5010.    

Additionally, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5257 because the Veteran's left knee disability has not demonstrated recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has reported that his knee buckles backwards and is unstable at times, on testing during examination, the Veteran's left knee was stable and there was no evidence or history of recurrent patellar subluxation or dislocation.  The Board finds the examination findings reported by medical professionals tasked with testing and documenting functionality of the knee to be more probative to the question of the existence of knee instability than the Veteran's lay statements.  

The remainder of the Diagnostic Codes pertaining to the knee and leg do not warrant a higher and/or separate disability rating for the Veteran's left knee.  Taking the remaining codes in numerical order, Diagnostic Code 5256 is not applicable because the VA examiner found that there was no ankylosis of the Veteran's knee.  Diagnostic Code 5258 provides a 20 percent rating where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  38 C.F.R. § 4.71a.  These symptoms are not documented in the medical evidence, and thus a higher and/or separate rating under this code is not warranted.

The Veteran has a separate 10 percent evaluation for his medial meniscectomy.  However, 10 percent is the highest evaluation under Diagnostic Code 5259 and does not provide a basis for an increased evaluation.  Id.

Although the Veteran has surgical scars associated with his left knee disability, he is in receipt of a separate evaluation.  The Veteran has not appealed the evaluation associated with his scars.  Therefore, this issue is not before the Board.

The Board also considered the Veteran's statements that describe left knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds the objective medical findings by a skilled professional are more persuasive, which, as discussed above, do not support a higher rating or a separate rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or an additional separate rating for instability or subluxation.

As the criteria for a rating higher than 10 percent for the service-connected degenerative joint disease of the left knee has not been demonstrated during the appeal period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology pertaining to his service-connected left knee disabilities.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period which is manifested by painful motion.  The rating schedule fully contemplates symptomatology and treatment associated with degenerative joint disease of the left knee.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, there is no lay or medical evidence reflecting that the left knee disability in concert with any other service-connected disability or disabilities has resulted in an exceptional disability picture.  The Veteran is assigned disability ratings that fully contemplate the effects of his service-connected disabilities.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied. 


REMAND

In the July 2007 SSA Disability Report Appeal, the Veteran asserted that the medication he takes renders him unable to operate a motor vehicle or machinery, impairs his cognitive function, and his ability to interact with his family.  The VA opinions offered in December 2013 related to the functional impairment caused by the service-connected disabilities do not address the effects of the Veteran's medication.  The Board finds that a remand is necessary to obtain an addendum opinion regarding the functional impairment caused by the medication that the Veteran takes for his service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who provided the December 2013 VA examinations, or another suitable examiner, if that individual is not available, for a supplemental opinion as to the functional impairment resulting from the medication the Veteran takes for his service-connected disabilities. In particular, the examiner should discuss the impact that the Veteran's medication would have in an occupational setting.  The claims folder must be made available to the examiner.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


